Citation Nr: 0521381	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  98-07 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUE

Entitlement to an increased disability rating for service-
connected chorioretinitis of the left eye, currently 
evaluated as ten (10) percent disabling.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1949 to June 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Appeal to the Board was perfected.  

Consistent with the veteran's request, a videoconference 
hearing was scheduled to be held before a Veterans Law Judge 
of the Board, sitting in Washington, D.C., in August 2005.  
In June 2005, the veteran cancelled his request for the 
hearing.

The Board REFERS to the RO for appropriate action what 
appears to have been an informal claim of entitlement to 
service connection for a right eye disorder, for which the 
record, to date, does not reflect RO action.  See April 1996 
statement by the veteran (referring to "eyes"), August 1996 
notice of disagreement ("right eye is fastly 
deteriorating"), and June 1998 statement ("loss of sight in 
my right eye").    
 

FINDINGS OF FACT

1.  Chorioretinitis of the left eye is manifested by 20/25 
and 20/40 distant, corrected visual acuity. 

2.  Evidence does not show field loss, pain, need of rest, or 
episodic incapacity, or other indicators of active pathology 
due to chorioretinitis, to include symptomatic 
chorioretinitis scar.


CONCLUSION OF LAW

The criteria for an increased disability rating for residuals 
of service-connected chorioretinitis of the left eye are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.75, 
4.83a, 4.84a, Diagnostic Codes 6000-6009, and Table V (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating - Left Eye Chorioretinitis Residuals

Service connection has long been in effect for 
chorioretinitis of the left eye.  See July 1969 rating 
decision, with an initial noncompensable rating in effect 
since January 21, 1969.  Since then, numerous rating actions 
resulted in adjustment in the percentage assigned for this 
disability.  The most recent rating action concerning the 
disability, and the one from which the instant appeal stems, 
is that issued in June 1996, which denied the veteran's April 
1996 claim seeking an evaluation higher than 10 percent for 
chorioretinitis.  The 10 percent rating has been in effect 
continuously since September 3, 1975.  See April 1977 and 
June 2003 rating decisions.           

Where, as here, service connection has long been in effect, 
and the veteran subsequently seeks an increased rating for 
the service-connected disability, it is the present extent of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Thus, here, the Board considers all 
evidence of record, lay and medical, pertinent to the issue 
of chorioretinitis consistent with regulations requiring it 
to consider the whole recorded history (see 38 C.F.R. §§ 4.1, 
4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589 (1991)), 
but its main focus is on evidence pertaining to the extent of 
such disability dated near and after April 1996, when the 
veteran filed his increased rating claim.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which set forth 
separate rating codes for various disabilities.  38 C.F.R. 
Part 4 (2004).  The ratings in the Schedule basically 
represent average impairment in earning capacity from such 
diseases or injuries incurred or aggravated during service 
and residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The basis of 
disability evaluations is the ability of the body as a whole 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2004).  

Service-connected chorioretinitis of the left eye is 
evaluated in accordance with schedular criteria specific to 
diseases of the eyes, found in 38 C.F.R. § 4.84a (2004).   
"Chorioretinitis" itself is not specifically listed as a 
disability in 38 C.F.R. § 4.84a.  However, consistent with 
38 C.F.R. § 4.20, VA may evaluate disabilities "under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous."  Diagnostic Codes 
6000 through 6009 within 38 C.F.R. § 4.84a are those most 
analogous to the issue at hand.  Diagnostic Code 6005 
evaluates choroiditis; Diagnostic Code evaluates retinitis; 
and Diagnostic Code 6009 is a more general Code, and 
evaluates "unhealed eye injury."  All disabilities 
encompassed within Diagnostic Codes 6000 through 6009 are 
evaluated under the same basic criteria, as follows: "The 
above disabilities [referring to those listed in Diagnostic 
Codes 6000-6009], in chronic form, are to be rated from 10 to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology."  It further provides that the minimum rating to 
be assigned, with active pathology, is 10 percent.  

Thus, also pertinent to the Board's evaluation of this claim 
are other regulations that govern evaluation of diseases of 
the eye, and in particular, those concerning evaluation of 
diminished visual acuity or field loss.  See generally 
38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.77, 4.78, 4.79, 4.80, 4.83, 
and 4.83a (2004).  

With respect to visual acuity, the evidence, in the form of 
various VA compensation and pension eye examination (C&P) 
reports, provides the following acuity measurements.  In 
April 1997, the veteran's left eye vision, uncorrected, near, 
was 20/200; uncorrected, far, was 20/30.  Corrected left eye 
visual acuity, near, was 20/30; far, it was 20/25+2.  Visual 
fields are described as "full to confrontation."  The 
diagnoses included an inactive chorioretinal scar in the left 
eye.  The examiner stated that toxoplasmosis is probably the 
reason for the decreased visual acuity due to past bouts of 
chorioretinitis, and that chorioretinitis from the 
toxoplasmosis scar may reactivate at any time.  Also 
diagnosed were left eye ocular hypertension; bilateral 
cataracts; and presbyopia.  (Service connection has been 
denied for toxoplasmosis itself, as well as hypertension.  
Service connection is not in effect for cataracts.)             

The March 2005 examination report documents, for the left 
eye, visual acuity findings of 20/25 (distance) and 20/30 
(near), apparently as corrected with eyeglasses.  The 
diagnoses included status post probable toxoplasmosis 
chorioretinitis of the left eye, not affecting vision and 
inactive; significant cataracts bilaterally; mild 
astigmatism; mild myopia; and presbyopia.  (Service 
connection is not in effect for astigmatism or myopia.  As 
for presbyopia, it is defined, in Stedman's Medical 
Dictionary, 27th ed. 2000, p. 1140, in pertinent part, as 
"The physiologic loss of accommodation in the eyes in 
advancing age . . .")  The examination report also indicates 
that the veteran "had a visual test at the downtown VA eye 
clinic" earlier on the day of this examination.  The March 
2005 Augusta, Georgia, VA "downtown division" ophthalmology 
note provides that the veteran's bilateral visual acuity is 
20/40.                     

The pertinent evidence summarized above does not present 
active chorioretinitis, eye infection, or symptomatic or 
"active" chorioretinitis scar.  Moreover, while the 
examiner noted in April 1997 that the chorioretinitis scar 
could "reactivate at any time," this does not appear to 
have happened, as the scar itself was inactive at the time of 
the 1997 examination, and in light of the March 2005 finding 
of status post probable toxoplasmosis chorioretinitis of the 
left eye, not affecting vision and inactive.  Further, it is 
noted that the various eye examination records do not reveal 
functional impairment of the left eye due to other types of 
pathology attributed to the service-connected disability, 
such as eye-area muscle impairment; nor is diplopia (double 
vision, typically manifested by muscles function defect) 
diagnosed.  See 38 C.F.R. §§ 4.77; 4.84a, Diagnostic Code 
6090.  Thus, the pertinent evidence on the whole does not 
support a finding of active symptoms or pathology specific to 
the service-connected left eye disorder with complications 
due to factors such as associated eye pain, rest 
requirements, and episodic incapacity.  

As for visual acuity measurements, in general, the best 
distance vision attainable after correction with glasses will 
be the basis of a rating.  38 C.F.R. § 4.75 (2004).  
Corrected left eye distance vision of 20/25, as measured 
during both 1997 and 2005 C&P examinations, would result in a 
noncompensable rating under 38 C.F.R. § 4.84a, Table V 
(2004).  While "20/25" is not explicitly listed in the 
Table, this visual acuity measurement would reflect slightly 
better visual acuity than a 20/40 measurement, listed in the 
Table, for which no compensable rating is permissible, 
regardless of the acuity measurement for the "other eye" 
(which, here, would be the nonservice-connected right eye).  
See 38 C.F.R. § 4.84a, Table V.  Furthermore, with respect to 
the "20/40" bilateral visual acuity noted in the March 2005 
VA outpatient medical record, while not so stated explicitly 
in that record, this measurement appears to be corrected 
distance vision, as it is most consistent with prior 
corrected distance vision measurements.  Bilateral, corrected 
20/40 distance visual acuity also results in a noncompensable 
rating under Table V.  

With respect to other considerations relevant to this claim, 
the medical evidence does not present less-than-full field 
loss for the left eye.  Nor would visual acuity measurements 
presented in the record support a finding of "loss of use of 
one eye, having only light perception" consistent with 
38 C.F.R. § 4.79 criteria.  

Finally, it is acknowledged that in the March 2005 VA medical 
record is a diagnosis of bilateral refractive error.  
Refractive error is considered a congenital or developmental 
defect, and thus, is not one for which VA disability 
compensation benefits (that is, benefits based upon service-
connected disability) is permissible.  38 C.F.R. § 3.303(c) 
(2004).  The exception to this rule is where there is 
evidence of aggravation by superimposed disease or injury.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994); see also, 
Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 
11-1999 (Sept. 2, 1999).  

Here, the Board is aware that service connection for 
refractive error is not at issue.  Nor is the Board stating 
that refractive error, or even presbyopia, which apparently 
is typically associated with advancing age, is the source of 
the veteran's current complaints about vision defect.  
Indeed, it cannot do so, as the Board is not a body of 
medical professionals qualified to make such a finding.  What 
it is saying is that, the evidence of the record, viewed as a 
whole, could suggest the possibility that these disorders, as 
well as various other eye disorders diagnosed, might have 
played some role in vision defect.  This is so because the 
various examination data seem to be reflective of the 
veteran's visual acuity, encompassing the various service-
connected and nonservice-connected eye disorders (like 
cataracts; astigmatism), without regard to measurement as to 
visual defect attributable only to the service-connected 
disorder.  The extent of any such role may not even be 
discernible to a reasonable certainty.  Even bearing this in 
mind, the Board has evaluated this increased rating claim 
based upon various visual acuity measurements and other 
pertinent medical evidence presented in the record, 
consistent with governing law, regulations, and diagnostic 
codes, whether or not raised by the veteran, consistent with 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It does not 
find that any other Diagnostic Code or other provisions are 
more closely analogous to the disability at issue, or which 
would permit a higher disability rating.    

Based upon all of the above, the Board finds no basis to 
assign an increased disability rating for the service-
connected left eye disorder.  Again, the visual examination 
results obtained during the time period pertinent to this 
increased rating claim do not support a compensable rating 
strictly based upon diagnostic criteria.  Even so, as was 
noted by the RO in its March 1998 Statement of the Case and 
acknowledged by the Board earlier in this decision, the 10 
percent rating has been in effect continuously for decades.  
As such, the rating is "protected" and cannot be reduced in 
the absence of evidence of fraud.  See 38 C.F.R. § 3.951(b) 
(2004).  Thus, while the governing diagnostic criteria 
themselves do not support a compensable rating, the 10 
percent rating remains in effect.     

As the preponderance of the evidence is against the 
assignment of a higher rating for chorioretinitis of the left 
eye, the Board does not apply the benefit-of-reasonable doubt 
rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 
(2004).  

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a March 2005 letter, the RO 
notified the veteran that a higher rating for chorioretinitis 
must be supported with evidence that it has worsened.  It 
further explained that, if he provides information about the 
sources of evidence or information pertinent to the claim, to 
include medical or employment records, or records of other 
government agencies, then VA would make reasonable efforts to 
obtain the records from the sources identified, but that he 
ultimately is responsible for substantiating his claim, even 
though the law requires VA assistance in claim 
substantiation.  This letter also asked the veteran: "If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  The "fourth element" notice 
also was reinforced through the issuance of a March 2005 
Supplemental SOC (SSOC) that cited 38 C.F.R. § 3.159, which 
includes a provision that the veteran may submit any 
pertinent evidence in his possession.  
  
Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result a favorable resolution of the claim, and was on 
notice through the SOC, SSOC, and duty-to-assist letter, as 
well as the unfavorable rating decision, why the claim is 
denied.  He was told about his and VA's respective claim 
development responsibilities in the VCAA letter, and was on 
notice that he himself has claim substantiation 
responsibility so long as the rating action remains 
unfavorable.  
 
The Board acknowledges that VCAA notification was not 
accomplished before the issuance of the 1996 rating decision 
giving rise to this appeal.  The Pelegrini Court explicitly 
stated that, notwithstanding the requirement that a valid 
VCAA notice be provided before the agency of original 
jurisdiction (AOJ) decision: "[W]e do not hold that . . . 
[a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini and discussion therein to 
mean that the intent and purpose of the law are to provide a 
full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted at times, and acknowledged in Pelegrini, at p. 120, 
that where, as here, 38 U.S.C.A. § 5103(a) notice was not 
mandated at the time of the initial RO denial (the 1996 RO 
decision was already on appeal status before enactment of 
VCAA), the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.  This was provided 
here during the appeal period.  

In this connection, it also is noted that the veteran has not 
claimed that VA failed to comply with VCAA notice 
requirements, or that he has any evidence in his possession 
required for full and fair adjudication of this claim.  See 
Mayfield v. Nicholson, No. 02-1077, slip op., at 33 (U.S. 
Vet. App. April 14, 2005).

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes various VA treatment, C&P examination, and private 
medical records.  The veteran was given an opportunity to 
testify in connection with this claim, and he declined to 
exercise his right to do so.  He did not report the existence 
of pertinent records in the custody of government agencies, 
such as the Social Security Administration, or employers.  
Contemporaneous vision test results (see March 2005 C&P 
report and VA outpatient records) are in the claims file.  
Based upon the foregoing, the Board concludes that VA has met 
its duty-to-assist obligations.   




ORDER

An increased disability evaluation for service-connected 
chorioretinitis of the left eye, currently evaluated as 10 
percent disabling, is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


